Title: 1775 Sept. 16. Saturday.
From: Adams, John
To: 


       Walking to the Statehouse this Morning, I met Mr. Dickinson, on Foot in Chesnut Street. We met, and passed near enough to touch Elbows. He passed without moving his Hat, or Head or Hand. I bowed and pulled off my Hat. He passed hautily by. The Cause of his Offence, is the Letter no doubt which Gage has printed in Drapers Paper.
       I shall for the future pass him, in the same manner. But I was determined to make my Bow, that I might know his Temper.
       We are not to be upon speaking Terms, nor bowing Terms, for the time to come.
       This Evening had Conversation with Mr. Bullock of Georgia.—I asked him, whether Georgia had a Charter? What was the Extent of the Province? What was their Constitution? How Justice was ad-ministered? Who was Chancellor, who Ordinary? and who Judges?
       He says they have County Courts for the Tryal of civil Causes under £8.—and a Chief Justice, appointed from Home and 3 other Judges appointed by the Governor, for the decision of all other Causes civil and criminal, at Savanna. That the Governor alone is both Chancellor and Ordinary.
       Parson Gordon of Roxbury, spent the Evening here.—I fear his indiscreet Prate will do harm in this City. He is an eternal Talker, and somewhat vain, and not accurate nor judicious. Very zealous in the Cause, and a well meaning Man, but incautious, and not sufficiently tender of the Character of our Province, upon which at this Time much depends. Fond of being thought a Man of Influence, at Head Quarters, and with our Council and House, and with the general Officers of the Army, and also with Gentlemen in this City, and other Colonies.—He is a good Man, but wants a Guide.
      